Citation Nr: 1232549	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri




THE ISSUES

1.  Entitlement to an increased rating for service-connected post concussion headaches, currently rated 10 percent disabling. 

2.  Entitlement to total disability rating due to individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The Veteran served on active duty from June 1985 to November 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the above claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims folder reveals that the Veteran was scheduled for a VA traumatic brain injury (TBI) examination on April 13, 2012, to determine the severity of her post concussion headaches.  However, she failed to report to this examination. 

The request for this examination printed on February 22, 2012, and subsequent notation of this failure to report printed on April 30, 2012, indicated that the Veteran's address was on Front Street.  However, on a report of general information dated in September 2011, and on VA correspondence to the Veteran on April 19, 2012, her address is listed as N. High Street.  Finally, on the latest VA correspondence to the Veteran on August 22, 2012, her address is listed as S. Jefferson Street.    

It is unclear whether the Veteran was provided notice of her VA examination at a current address.  Therefore, the claim must be remanded for the RO/AMC to ensure that the Veteran receives the requisite notice and to reschedule the VA examination for which she failed to report.  Recent VA treatment records, as well as any private treatment records, should also be obtained. 

Finally, in April 2009 the Veteran submitted claims for service connection for a bilateral eye disorder and for residuals of traumatic brain injury, to include confusion, memory, and concentration problems.  These claims must be adjudicated by the RO prior to readjudication of the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to identify the Veteran's current mailing address.

2.  After complying with the duties to notify and assist, adjudicate the Veteran's claims for service connection for a bilateral eye disorder and for residuals of traumatic brain injury, to include confusion, memory, and concentration problems.  

3.  Ask the Veteran to identify all private medical care providers that have treated her for her service-connected disabilities since August 2006.  Make arrangements to obtain all records that she adequately identifies.  

4.  Obtain and associate with the claims file copies of the Veteran's VA treatment records, dated since May 2012.

5.  Thereafter, schedule the Veteran for a VA examination of her post concussion headaches.  Ensure that the VAMC has the Veteran's current address and that notification of the examination is sent to the Veteran at her current address.

The claims folder must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed. 

The examiner should describe in detail the character of the Veteran's headaches, to include whether they are prostrating, the frequency of the headaches, and whether there are prolonged attacks productive of severe economic inadaptability due to such symptomatology.

The examiner should also provide an opinion as to what overall effect, if any, the Veteran's service-connected disabilities (post concussion headaches, and cervical spine disability) have on her ability to obtain and retain employment; that is, whether they would preclude an average person from obtaining, or retaining, substantially gainful employment.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

6.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

7.  Finally, readjudicate the claims on appeal.  If any claim continues to be denied, send the Veteran a supplemental statement of the case and give her time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

